Citation Nr: 1022663	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  02-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability, 
variously diagnosed.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1980 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran provided testimony before a Veteran's Law 
Judge at a video conference hearing March 2002.  

In February 2006 the Board found that new and material 
evidence had been submitted to reopen the Veteran's claim for 
service connection, and denied service connection for a low 
back disability.  The Veteran appealed the Board's February 
2006 decision to the United States Court of Appeals for 
Veterans Claims (Court).  The parties to the appeal filed a 
joint motion with the Court seeking a remand to the Board.  
An April 2007 Order of the Court vacated the February 2006 
Board decision and remanded the case to the Board for 
compliance with instructions set forth in the joint remand 
motion.  The issue on appeal was again before the Board in 
November 2007 and November 2008, when it was remanded both 
times for additional evidentiary development.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required on his part.  


REMAND

The issue on appeal was before the Board in November 2007 and 
November 2008.  It was remanded both times in order to obtain 
medical opinions as to the etiology of the Veteran's claimed 
low back disorder.  The examiner was requested, in part, to 
provide an opinion as to whether the Veteran had a pre-
existing low back disorder and, if so, whether the pre-
existing condition of the spine or lower back increased in 
severity during military service beyond the natural 
progression.

In response to the Board's November 2007 remand instructions, 
a VA examination was conducted in May 2008.  At that time, 
the examiner determined that the Veteran had a congenital 
abnormality of the lumbosacral spine with congenital 
narrowing of the spinal canal which pre-existed military 
service.  The examiner also opined that the pre-existing 
congenital spinal stenosis of the spinal canal was not 
aggravated beyond the natural progression during the 
Veteran's military service.  The examiner did not provide any 
rationale for why he opined that the Veteran had a congenital 
back disorder, nor why the pre-existing condition was not 
aggravated beyond the natural progression.  There was no 
citation to medical records or the Veteran's history offered 
in support of either opinion.  The Board notes that the 
opinion as to the back condition being a congenital disorder 
appeared to be based on Magnetic Resonance Image (MRI) 
studies of the back which were reported in the body of the 
examination report but were not cited by the examiner when 
promulgating his opinion.  The Board found that the opinions 
included in the May 2008 VA examination were not responsive 
to the Board's November 2007 remand instructions.  As a 
result, the Board remanded the claim back to the AMC in 
November 2008.  The pertinent remand instructions set out by 
the Board in November 2008 were as follow:

	A.  Provide the complete rationale supporting the 
determination that the Veteran had a congenital back 
disability which existed prior to his active duty service.
	B.  Determine whether the Veteran's congenital back 
disorder was subjected to a superimposed disease or injury 
which created additional disability during active duty 
service.  A complete rationale for this opinion must be 
provided.
	C.  Determine whether the fact that the Veteran 
complained of back problems including pain and limitation of 
motion at the time of his separation examination changes the 
examiner's opinion that the Veteran's present chronic lower 
back disability was not related to the treatment he received 
for his back during military service.  A complete rationale 
must be provided.
	D.  The examiner must review the pertinent evidence of 
record, positive and negative, and reconcile the conflicting 
opinions in the record to the extent possible.  This 
reconciliation must include the findings in the reports of 
the VA examinations conducted in May 2001, November 2003 and 
May 2008 with the findings of failed back syndrome included 
in the March 2002 and February 2004 letters from the private 
health care provider, Dr. D.O., and the February 2001 and 
September 2001 letters from the VA physician, Dr. L.B., Jr. 
as well as any other evidence the examiner deems pertinent.  

An addendum to the May 2008 VA examination was promulgated in 
February 2009.  The addendum, in its entirety, is as follows:

1.  Veteran has congenital abnormality which was pre-existing 
prior to enlistment as found by Computed Tomography (CT) in 
1988.
2.  His back problem was not aggravated during active duty as 
his discharge examination was negative for any low back 
condition.
3.  As already mentioned, his lower back condition is due to 
multiple injuries sustained after discharge from military 
service and also due to increased body mass index and age 
related wear and tear.  He sustained injuries in a motor 
vehicle accident in 1986, and work related injury in 1988 and 
when he fell on his buttock on February 22, 2001.  

The Board finds that the February 2009 addendum to the May 
2008 VA examination is not responsive to the November 2008 
remand instructions.  With regard to paragraph "A" noted 
above, the Board finds it is questionable as to whether the 
examiner provided a sufficient rationale for why he found the 
Veteran had a congenital back disorder based on reference to 
a post-service CT without further elaboration or any 
reference to active duty records or pre-active duty records.  
The examiner did not address paragraph "B" with regard to 
the rationale for why he found there was no aggravation of 
the back disorder.  The examiner did not address the question 
of whether a congenital back disorder was subjected to 
superimposed disease or injury which created additional 
disability during active duty.  The Board notes the Veteran 
was found to be without pertinent defects at the time of his 
enlistment and subsequently complained at various times of 
injury to his back.  There is evidence of in-service back 
injuries which could potentially have been superimposed on 
the pre-existing congenital back disorder.  Furthermore, the 
examiner did not address, in any way, paragraphs "C" and 
"D" of the remand instructions referenced above.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  

In a March 2009 statement, the Veteran requested another VA 
examination noting that the examiner who conducted the 2008 
VA examination essentially provided the same opinion in 
February 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the examiner who produced the 
report of the May 2008 VA examination and 
the February 2009 addendum and request 
that he address the following:

	A.  Provide the complete rationale 
supporting the determination that the 
Veteran had a congenital back disability 
which existed prior to his active duty 
service.

	B.  Determine whether the Veteran's 
congenital back disorder was subjected to 
a superimposed disease or injury which 
created additional disability during 
active duty service.  A complete 
rationale for this opinion must be 
provided.

	C.  Determine whether the fact that 
the Veteran complained of back problems 
including pain and limitation of motion 
at the time of his separation examination 
changes the examiner's opinion that the 
Veteran's present chronic lower back 
disability was not related to the 
treatment he received for his back during 
military service.  A complete rationale 
must be provided.

	D.  The examiner must review the 
pertinent evidence of record, positive 
and negative, and reconcile the 
conflicting opinions in the record to the 
extent possible.  This reconciliation 
must include the findings in the reports 
of the VA examinations conducted in May 
2001, November 2003 and May 2008 with the 
findings of failed back syndrome included 
in the March 2002 and February 2004 
letters from the private health care 
provider, Dr. D.O., and the February 2001 
and September 2001 letters from the VA 
physician, Dr. L.B., Jr. as well as any 
other evidence the examiner deems 
pertinent.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not likely" 
(meaning likelihood of at least 50%), or 
"unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The Veteran's claims folder must be made 
available to the examiner for review of 
all pertinent documents therein.  The 
examination report should note that the 
claims folder was reviewed.

If the examiner who conducted the 
examination determines that another 
physical examination is required, such an 
examination of the Veteran must be 
scheduled.

If the examiner who produced the report 
of the May 2008 VA examination and the 
February 2009 addendum is not available, 
make arrangements to obtain the above 
requested opinions from another suitably 
qualified health care professional.

2.  Thereafter, review the Veteran's 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, review the 
requested medical report and opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand.  If they are not, 
implement corrective procedures.  Any 
compliance failure could result in 
further remands.  See Stegall v. West, 11 
Vet. App. 268 (1998) (the Board errs as a 
matter of law when it fails to ensure 
compliance with remand orders).

3.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the claim 
of entitlement to service connection for 
a low back disability.  If the claim 
remains denied, an appropriate 
supplemental statement of the case should 
be provided to the Veteran and his 
attorney, and they should have an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

